DETAILED ACTION

	This action is in response to claims filed 06 December 2018 for application 16/212,354. Currently claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 06 December 2018 and 20 March 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of obtaining a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs; obtaining a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on 
Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a 
Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein each set of the plurality of sets includes the same number of the plurality of sub-task graphs, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because the claim does not recite any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, there are no other additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set, under the broadest reasonable interpretation, involves mathematical relationships and 
Regarding claim 14, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein the resource schedule of the plurality of resources is configured to allow the performance of the subset of the operations for the second set of the plurality of sets to begin before performance of the subset of the operations for the first set of the plurality of sets ends, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because the claim does not recite any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, there are no other additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 15, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the 
Regarding claim 17, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of obtain a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs; obtain a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations; obtain a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources; determine a difference between the first computation time and the second computation time; and in response to the difference satisfying a threshold, perform the operations of the task graph using the plurality of resources based on the resource schedule of the plurality of resources, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, a system comprising: one or more computer-readable media 
Regarding claim 18, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different 
Regarding claim 19, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because the claim does not recite any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, there are no other additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
claim 20, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein each of the plurality of sub-task graphs include the same configuration of tasks, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because the claim does not recite any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, there are no other additional elements that amount to significantly more than the abstract idea and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al (Tensor Flow: Large-Scale Machine Learning on Heterogeneous Distributed Systems, 2015) in view of Santos et al (US 7958507 B2).
Regarding claim 1, Abadi teaches: A method comprising: obtaining a task graph that represents operations to generate a machine learning model based on a plurality of inputs, the task graph including a plurality of sub-task graphs that each correspond to a different one of the plurality of inputs (the graph is partitioned into a set of subgraphs [Page 5, Section 3.2.2]. we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 1, Section 1, Column 2, Paragraph 2]. In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation [Page 2, Section 2, Column 2, Paragraph 2]); obtaining a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations (One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements [Page 11, Section: Data Parallel Training, Column 2, Paragraph 1]. the computation time required for each node [Page 5, Column 1, Paragraph 1]); obtaining a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources (the computation time required for each node [Page 5, Column 1, Paragraph 1]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]); generating the machine learning model using the plurality of resources by performing the operations of the task graph based on the resource schedule of the plurality of resources (we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 1, Section 1, Column 2, Paragraph 2]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]); and applying the machine learning model to an unclassified input to classify the unclassified input with respect to classifications of the plurality of inputs (The examples include models for classifying hand-written digits from the MNIST dataset (the "hello world" of machine learning algorithms) [32], classifying images from the CIFAR-10 dataset [30]. [Page 10, Column 1, Section 6, Paragraph 1]).
However, Abadi does not explicitly disclose: determining a difference between the first computation time and the second computation time; in response to the difference satisfying a threshold.
(jobs processed faster than expected [Column 14, line 37]. Note: Processing time corresponds to first computation time and expected time corresponds to second computation time and faster corresponds to the difference between them); in response to the difference satisfying a threshold (triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold  [Column 14, lines 37-39]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abadi to incorporate the teachings of Santos to use a difference between times and a threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos paragraph [Column 14, lines 37-39].
Regarding claim 2, Abadi teaches: The method of claim 1, wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources (Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue. [Page 8, Column 2, Section 4.6, Paragraph 1]).
claim 3, Abadi teaches: The method of claim 2, wherein each set of the plurality of sets includes the same number of the plurality of sub-task graphs (For example, if we are using a mini-batch size of 1000 elements, we can use 10 replicas of the model to each compute the gradient for 100 elements. The TensorFlow graph simply has many replicas of the portion of the graph that does the bulk of the model computation [Page 11, Column 2, Paragraph 1]. Also, see Fig. 4).
Regarding claim 4, Abadi teaches: The method of claim 2, wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set (They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations [Page 8, Column 2, Section 4.6, Paragraph 1]).
Regarding claim 5, Abadi teaches: The method of claim 4, wherein the resource schedule of the plurality of resources is configured to allow the performance of the subset of the operations for the second set of the plurality of sets to begin before performance of the subset of the operations for the first set of the plurality of sets ends (They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations [Page 8, Column 2, Section 4.6, Paragraph 1]. While there are many opportunities for scheduling optimizations, here we focus on one that we found particularly necessary and effective. It concerns the scheduling of Receive nodes for reading remote values. If no precautions are taken, these nodes may start much earlier than necessary, possibly all at once when execution starts. By performing an as-soon-as-possible/as-late-aspossible (ASAP/ ALAP) calculation, of the kind common in operations research, we analyze the critical paths of graphs, in order to estimate when to start the Receive nodes  [Page 9, Column 1, Section 5.2, Paragraph 2]).
Regarding claim 6, Abadi teaches: The method of claim 1, wherein each of the plurality of sub-task graphs include the same configuration of the subset of the operations (Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraph and an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation [Page 5, Column 2, section 3.2.2, Paragraph 1]).
Regarding claim 7, Abadi teaches: The method of claim 1, further comprising obtaining a resource graph that represents a physical configuration of the plurality of resources, wherein the resource schedule of the plurality of resources is based on the resource graph (TensorFlow takes computations described using a dataflow-like model and maps them onto a wide variety of different hardware platforms, ranging from running inference on mobile device platforms such as Android and iOS to modestsized training and inference systems using single machines containing one or many GPU cards to large-scale training systems running on hundreds of specialized machines with thousands of GPUs. [Page 1, Column 2, Paragraph 2]. Note: Different hardware platforms correspond to a physical configuration of resources. For each node that is reached in this traversal, the set of feasible devices is considered. The device where the node's operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph, including downstream nodes that are now ready for their own simulated execution [Page 5, Column 1, Paragraph 3]).
claim 8, Abadi teaches: One or more computer-readable media configured to store instructions that when executed by a system cause or direct the system (TensorFlow works best when there is sufficient RAM in the cluster to hold the working set of the computation  [Page 16, Column 2, Paragraph 1]. Note: RAM corresponds to computer-readable media) to perform the method of claim 1 (as shown above for claim 1).
Regarding claim 9, Abadi teaches: A method comprising: obtaining a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs (the graph is partitioned into a set of subgraphs [Page 5, Section 3.2.2]. In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation [Page 2, Section 2, Column 2, Paragraph 2]); obtaining a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations (One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements [Page 11, Section: Data Parallel Training, Column 2, Paragraph 1]. the computation time required for each node [Page 5, Column 1, Paragraph 1]); obtaining a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources (the computation time required for each node [Page 5, Column 1, Paragraph 1]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]); performing the operations of the task graph using the plurality of resources based on the resource schedule of the plurality of resources (we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 1, Section 1, Column 2, Paragraph 2]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]).

Santos teaches, in an analogous system: determining a difference between the first computation time and the second computation time (jobs processed faster than expected [Column 14, line 37]. Note: Processing time corresponds to first computation time and expected time corresponds to second computation time and faster corresponds to the difference between them); and in response to the difference satisfying a threshold (triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold  [Column 14, lines 37-39]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abadi to incorporate the teachings of Santos to use a difference between times and a threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos paragraph [Column 14, lines 37-39].
Regarding claim 10, Abadi teaches: The method of claim 9, wherein the task includes generating a machine learning model based on a plurality of inputs where each of the plurality of sub-task graphs correspond to one of the plurality of inputs and performing the operations results in generating the machine learning model (we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 1, Section 1, Column 2, Paragraph 2]. In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation [Page 2, Section 2, Column 2, Paragraph 2]).
claim 11, Abadi teaches: The method of claim 9, wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources (Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue. [Page 8, Column 2, Section 4.6, Paragraph 1]).
Regarding claim 12, Abadi teaches: The method of claim 11, wherein each set of the plurality of sets includes the same number of the plurality of sub-task graphs (For example, if we are using a mini-batch size of 1000 elements, we can use 10 replicas of the model to each compute the gradient for 100 elements. The TensorFlow graph simply has many replicas of the portion of the graph that does the bulk of the model computation [Page 11, Column 2, Paragraph 1]. Also, see Fig. 4).
Regarding claim 13, Abadi teaches: The method of claim 11, wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set (They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations [Page 8, Column 2, Section 4.6, Paragraph 1]).
claim 14, Abadi teaches: The method of claim 13, wherein the resource schedule of the plurality of resources is configured to allow the performance of the subset of the operations for the second set of the plurality of sets to begin before performance of the subset of the operations for the first set of the plurality of sets ends (They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations [Page 8, Column 2, Section 4.6, Paragraph 1]. While there are many opportunities for scheduling optimizations, here we focus on one that we found particularly necessary and effective. It concerns the scheduling of Receive nodes for reading remote values. If no precautions are taken, these nodes may start much earlier than necessary, possibly all at once when execution starts. By performing an as-soon-as-possible/as-late-aspossible (ASAP/ ALAP) calculation, of the kind common in operations research, we analyze the critical paths of graphs, in order to estimate when to start the Receive nodes  [Page 9, Column 1, Section 5.2, Paragraph 2]).
Regarding claim 15, Abadi teaches: The method of claim 9, wherein each of the plurality of sub-task graphs include the same configuration of the subset of the operations (Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraphand an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation [Page 5, Column 2, section 3.2.2, Paragraph 1]).
Regarding claim 16, Abadi teaches: The method of claim 9, further comprising obtaining a resource graph that represents a physical configuration of the plurality of resources, wherein the resource schedule of the plurality of resources is based on the resource graph (TensorFlow takes computations described using a dataflow-like model and maps them onto a wide variety of different hardware platforms, ranging from running inference on mobile device platforms such as Android and iOS to modest sized training and inference systems using single machines containing one or many GPU cards to large-scale training systems running on hundreds of specialized machines with thousands of GPUs. [Page 1, Column 2, Paragraph 2]. Note: Different hardware platforms correspond to a physical configuration of resources. For each node that is reached in this traversal, the set of feasible devices is considered. The device where the node's operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph, including downstream nodes that are now ready for their own simulated execution [Page 5, Column 1, Paragraph 3]).
Regarding claim 17, Abadi teaches: A system comprising: one or more computer-readable media configured to store instructions (TensorFlow works best when there is sufficient RAM in the cluster to hold the working set of the computation [Page 16, Column 2, Paragraph 1]. Note: RAM corresponds to computer-readable media); one or more processors coupled to the one or more computer-readable media, the one or more processors configured to execute the instructions to cause the system to perform procedures, the procedures comprising (one or more computational devices (such as CPU cores or GPU cards) [Page 4, Column 1, Section 3]. We have implementations of our Device interface for CPUs and GPU s, and new device implementations for other device types can be provided via a registration mechanism. Each device object is responsible for managing allocation and deallocation of device memory, and for arranging for the execution of any kernels that are requested by higher levels in the TensorFlow implementation [Page 4, Column 2, Paragraph 1]): obtain a task graph that represents operations for a task, the task graph including a plurality of sub-task graphs (the graph is partitioned into a set of subgraphs [Page 5, Section 3.2.2]. In a TensorFlow graph, each node has zero or more inputs and zero or more outputs, and represents the instantiation of an operation [Page 2, Section 2, Column 2, Paragraph 2]); obtain a first computation time to perform a subset of the operations corresponding to a set of the plurality of sub-task graphs based on parallel performance of the subset of the operations (One simple technique for speeding up SGD is to parallelize the computation of the gradient for a mini-batch across mini-batch elements [Page 11, Section: Data Parallel Training, Column 2, Paragraph 1]. The computation time required for each node [Page 5, Column 1, Paragraph 1]); obtain a second computation time to perform the subset of the operations using a plurality of resources according to a resource schedule of the plurality of resources (the computation time required for each node [Page 5, Column 1, Paragraph 1]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]); perform the operations of the task graph using the plurality of resources based on the resource schedule of the plurality of resources (we have built TensorFlow, our second-generation system for the implementation and deployment of largescale machine learning models. [Page 1, Section 1, Column 2, Paragraph 2]. we also allow the scheduling of individual nodes of the graph on different devices [Page 5, Column 2, section 3.2.2, Paragraph 4]).
However, Abadi does not explicitly disclose: determine a difference between the first computation time and the second computation time; and in response to the difference satisfying a threshold.
Santos teaches, in an analogous system: determine a difference between the first computation time and the second computation time (jobs processed faster than expected [Column 14, line 37]. Note: Processing time corresponds to first computation time and expected time corresponds to second computation time and faster corresponds to the difference between them); and in response to the difference satisfying a threshold (triggers the re-scheduling step if the observed completion time o.sub.g,j.sup.k of stage g of job j is less than or equal to a minimum time threshold  [Column 14, lines 37-39]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abadi to incorporate the teachings of Santos to use a difference between times and a threshold. One would have been motivated to do this modification because doing so would give the benefit of triggering the re-scheduling step as taught by Santos paragraph [Column 14, lines 37-39].
Regarding claim 18, Abadi teaches: The system of claim 17, wherein performing the operations of the task graph based on the resource schedule of the plurality of resources includes sequentially performing the subset of the operations for each of a plurality of sets, each of the plurality of sets including a different portion of the plurality of sub-task graphs, each sequential performance of the subset of the operations performed according to the resource schedule of the plurality of resources (Queues are a useful feature that we have added to TensorFlow. They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations. Enqueue operations can block until space becomes available in the queue, and Dequeue operations can block until a desired minimum number of elements are available in the queue. [Page 8, Column 2, Section 4.6, Paragraph 1]).
Regarding claim 19, Abadi teaches: The system of claim 18, wherein the performance of the subset of the operations for a second set of the plurality of sets begins before performance of the subset of the operations for a first set of the plurality of sets ends where the performance of the subset of the operations for the second set directly follows the performance of the subset of the operations for the first set (They allow different portions of the graph to execute asynchronously, possibly at different candences, and to hand off data through Enqueue and Dequeue operations [Page 8, Column 2, Section 4.6, Paragraph 1]).
Regarding claim 20, Abadi teaches: The system of claim 17, wherein each of the plurality of sub-task graphs include the same configuration of tasks (Once the node placement has been computed, the graph is partitioned into a set of subgraphs, one per device. Any cross-device edge from x to y is removed and replaced by an edge from x to a new Send node in x's subgraph and an edge from a corresponding Receive node to y in y's subgraph. See Figure 4 for an example of this graph transformation [Page 5, Column 2, section 3.2.2, Paragraph 1]).	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abadi et al (TensorFlow: A System for Large-Scale Machine Learning, 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/CHAITANYA R JAYAKUMAR/    Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/Primary Examiner, Art Unit 2122